Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed November 5, 2021 has been entered.

Applicant's arguments filed November 5, 2021, have been fully considered but they are not found persuasive

Claims 11-25 are pending.  Claims 1-10 are canceled.  Claims 13,15-16, 18-23 are withdrawn.  Claims 11-12, 14, 17 and 24-25 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 14, 17, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yolcu et al.  (J. Immunol., 2011) in view of Grinberg-Bleyer et al. (J. Exp. Med., 2010).

Grinberg-Bleyer teach the method of administering IL-2 in type 1 diabetes (T1D) treatment induce immune tolerance by inducing expression of T reg cell (abstract; pages 1871-1877).  Grinberg-Bleyer teach that Il-2 can reverse established T1D and the treatment merits evalutation in patients with T1D (abstract).  Grinberg-Bleyer teach the importance of IL-2 in clinical treatment of T1D (page 1877).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the IL-2 administration to treat diabetes with induced immune tolerance of Grinberg-Bleyer in the Yolcu treatment of diabetes with SA-FasL islet transplantation.  One of ordinary skill in the art would be motivated by improved induction of immune tolerance is due to regulation of Treg cells by both IL-2 and SA-FasL islet cells in treatment of type 1 diabetes.  The administration composition/order/combination would be obvious for one of ordinary skilled in the art to vary the treatment protocol.

Applicants argue that Shirwan Declaration paragraph 10 discuss Rabinovitch reference which showed IL-2 treatment low dose was only slightly better than control at preventing onset of diabetes.  However, Rabinovitch result show that IL-2 is better than vehicle control in treating the diabetes (Figure 1).  Furthermore, Rabinovitch show that IL-2 has synergistic effect when combined with sirolimus thus demonstrating that IL-2 effect is important.  Rabinovitch is eager to continue therapy with IL-2 and sirolimus in prevention and treatment of human type 1 diabetes (page 644). 

Applicants argue that Declaration of Shirwan paragraph 12 and 13 show that ordinary skill in the field expect IL-2 would stimulate an immune response and not induce immune tolerance.  However,  Grinberg-Bleyer is aware of the effector problem and is dealing with Treg in treatment of diabetes with IL-2 successfully.
Applicants argue the Declaration of Shirwan paragraph 14 of the unexpected result of synergistic effect of IL-2 and FasL while IL-2 alone had no effect an FasL alone had 60% survival.  However, Rabinovitch show that IL-2 has synergistic effect when combined with sirolimus thus demonstrating that IL-2 effect is important.  IL-2 appear to have synergistic effect when combined with sirlimus showing the importance of IL-2 in immune tolerance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 11-12, 14, 17, 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No.16/492,441 in view of  Yolcu et al.  (J. Immunol., 2011) and Grinberg-Bleyer et al. (J. Exp. Med., 2010)).
Claims 1-37 of Application No. 16/492,441 teach and disclose the method of inducing immune tolerance by administering the chimeric FasL and streptavidin bound to islet cells to induce immune tolerance to treat autoimmune disease.  Chimeric SA-FasL and IL-2 inherently comprises the amino acid sequence of SEQ ID NO:3 and 9 respectively  Claims 1-22 of U.S. Patent No. 8,551,494 does not each the administration of both chimeric streptavidin and SA-FasL protein islet cell and IL-2.
Yolcu teach the method of inducing immune tolerance by treating type 1 diabetes using chimeric Fas ligand protein with streptavidin (SA-FasL) engineered to coat the islet cells via biotin for allogeneic islet transplantation (abstract; pages 1-3).  The regulatory T cells (Treg) initiated and maintained tolerance (abstract; pages 1-5).  The SA-FasL islet cells transplantation with rapamycin treatment resulted in localized tolerance in 100% of recipients (Abstract; pages 1-3; Figure 2).  Yolcu teach the importance of IL-2 in the regulation of Treg cell which affect the Treg/Teff cell ratio in Fas/FasL-mediated apoptosis (page 7, second column, first paragraph).  SA-FasL and 
Grinberg-Bleyer teach the method of administering IL-2 in type 1 diabetes (T1D) treatment induce immune tolerance by inducing expression of T reg cell (abstract; pages 1871-1877).  Grinberg-Bleyer teach that Il-2 can reverse established T1D and the treatment merits evalutation in patients with T1D (abstract).  Grinberg-Bleyer teach the importance of IL-2 in clinical treatment of T1D (page 1877).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the chimeric SA-FasL islet cells and IL-2 administration to treat diabetes with induced immune tolerance of Grinberg-Bleyer and Yolcu into the treatment of App ‘441 claims.  One of ordinary skill in the art would be motivated by improved induction of immune tolerance is due to regulation of Treg cells by both IL-2 and SA-FasL islet cells in treatment of type 1 diabetes.  The administration composition/order/combination would be obvious for one of ordinary skilled in the art to vary the treatment protocol.
This is a provisional nonstatutory double patenting rejection.

Claims 11-12, 14, 17, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,551,494 in view of  Yolcu et al.  (J. Immunol., 2011) and Grinberg-Bleyer et al. (J. Exp. Med., 2010)).
Claims 1-22 of U.S. Patent No. 8,551,494 disclose the method of inducing immune tolerance by administering the chimeric FasL and streptavidin bound to islet cells (claims 1-10) to treat autoimmune diabetes (claims 16-20) .  Chimeric SA-FasL 
Yolcu teach the method of inducing immune tolerance by treating type 1 diabetes using chimeric Fas ligand protein with streptavidin (SA-FasL) engineered to coat the islet cells via biotin for allogeneic islet transplantation (abstract; pages 1-3).  The regulatory T cells (Treg) initiated and maintained tolerance (abstract; pages 1-5).  The SA-FasL islet cells transplantation with rapamycin treatment resulted in localized tolerance in 100% of recipients (Abstract; pages 1-3; Figure 2).  Yolcu teach the importance of IL-2 in the regulation of Treg cell which affect the Treg/Teff cell ratio in Fas/FasL-mediated apoptosis (page 7, second column, first paragraph).  SA-FasL and IL-2 inherently comprises the amino acid sequence of SEQ ID NO:3 and 9 respectively. Yolcu does not administer the IL-2 with chimeric SA-FasL protein cells.
Grinberg-Bleyer teach the method of administering IL-2 in type 1 diabetes (T1D) treatment induce immune tolerance by inducing expression of T reg cell (abstract; pages 1871-1877).  Grinberg-Bleyer teach that Il-2 can reverse established T1D and the treatment merits evalutation in patients with T1D (abstract).  Grinberg-Bleyer teach the importance of IL-2 in clinical treatment of T1D (page 1877).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the chimeric SA-FasL islet cells and IL-2 administration to treat diabetes with induced immune tolerance of Grinberg-Bleyer and Yolcu into the treatment of US ‘494 patent claims.  One of ordinary skill in the art would be motivated by improved induction of immune tolerance is due to regulation of Treg cells by both IL-
Applicants argue that obviousness-type double patenting rejections should be withdrawn for the same reasons as the 35 USC 103 obviousness rejections.  However, the applicants arguments are addressed above and the obviousness rejection has been retained.

Claims 11-12, 14, 17, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.8,076,096 in view of  Yolcu et al.  (J. Immunol., 2011) and Grinberg-Bleyer et al. (J. Exp. Med., 2010)).
Claims 1-5 of U.S. Patent No.8,076,096 disclose the method making the chimeric protein for immunomodulatory agent and streptavidin and FasL.  Claims 1-5 of U.S. Patent No.8,076,096  does not teach the administration of both chimeric FasL and IL-2.
Yolcu teach the method of inducing immune tolerance by treating type 1 diabetes using chimeric Fas ligand protein with streptavidin (SA-FasL) engineered to coat the islet cells via biotin for allogeneic islet transplantation (abstract; pages 1-3).  The regulatory T cells (Treg) initiated and maintained tolerance (abstract; pages 1-5).  The SA-FasL islet cells transplantation with rapamycin treatment resulted in localized tolerance in 100% of recipients (Abstract; pages 1-3; Figure 2).  Yolcu teach the importance of IL-2 in the regulation of Treg cell which affect the Treg/Teff cell ratio in Fas/FasL-mediated apoptosis (page 7, second column, first paragraph).  SA-FasL and 
Grinberg-Bleyer teach the method of administering IL-2 in type 1 diabetes (T1D) treatment induce immune tolerance by inducing expression of T reg cell (abstract; pages 1871-1877).  Grinberg-Bleyer teach that Il-2 can reverse established T1D and the treatment merits evalutation in patients with T1D (abstract).  Grinberg-Bleyer teach the importance of IL-2 in clinical treatment of T1D (page 1877).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the chimeric SA-FasL islet cells and IL-2 administration to treat diabetes with induced immune tolerance of Grinberg-Bleyer and Yolcu into the SA-FasL cell of US ‘096 patent claims.  One of ordinary skill in the art would be motivated by improved induction of immune tolerance is due to regulation of Treg cells by both IL-2 and SA-FasL islet cells in treatment of type 1 diabetes.  The administration composition/order/combination would be obvious for one of ordinary skilled in the art to vary the treatment protocol.
Applicants argue that obviousness-type double patenting rejections should be withdrawn for the same reasons as the 35 USC 103 obviousness rejections.  However, the applicants arguments are addressed above and the obviousness rejection has been retained.

Claims 11-12, 14, 17, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.7,927,602 in view of  Yolcu et al.  (J. Immunol., 2011) and Grinberg-Bleyer et al. (J. Exp. Med., 2010))..

Yolcu teach the method of inducing immune tolerance by treating type 1 diabetes using chimeric Fas ligand protein with streptavidin (SA-FasL) engineered to coat the islet cells via biotin for allogeneic islet transplantation (abstract; pages 1-3).  The regulatory T cells (Treg) initiated and maintained tolerance (abstract; pages 1-5).  The SA-FasL islet cells transplantation with rapamycin treatment resulted in localized tolerance in 100% of recipients (Abstract; pages 1-3; Figure 2).  Yolcu teach the importance of IL-2 in the regulation of Treg cell which affect the Treg/Teff cell ratio in Fas/FasL-mediated apoptosis (page 7, second column, first paragraph).  SA-FasL and IL-2 inherently comprises the amino acid sequence of SEQ ID NO:3 and 9 respectively. Yolcu does not administer the IL-2 with chimeric SA-FasL protein cells.
Grinberg-Bleyer teach the method of administering IL-2 in type 1 diabetes (T1D) treatment induce immune tolerance by inducing expression of T reg cell (abstract; pages 1871-1877).  Grinberg-Bleyer teach that Il-2 can reverse established T1D and the treatment merits evalutation in patients with T1D (abstract).  Grinberg-Bleyer teach the importance of IL-2 in clinical treatment of T1D (page 1877).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the chimeric SA-FasL islet cells and IL-2 administration to treat diabetes with induced immune tolerance of Grinberg-Bleyer and Yolcu into the pharmaceutical composition comprising SA-FasL cell of US ‘602 patent claims.  One of ordinary skill in the art would be motivated by improved induction of immune tolerance is 
Applicants argue that obviousness-type double patenting rejections should be withdrawn for the same reasons as the 35 USC 103 obviousness rejections.  However, the applicants arguments are addressed above and the obviousness rejection has been retained.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646